DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because “or” (line 12) should be “of”.  
Claim 33 is objected to because “a” (line 11) should be “an”.
Claims 34-36 are objected to because “a” (line 1) should be “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, base claim 1 recites “one or more gauge wheels” (line 4), wherein only one gauge wheel is positively recited, and more are a mere possibility.  Claim 4 recites “the gauge wheels” 
Furthermore, claim 4 as previously presented seemingly intended to limit the position of the shield in a fore-and-aft direction, particularly between the gauge wheels and the closing discs.  As amended, claim 4 seemingly limits the shield in a lateral direction, particularly between the gauge wheels, such as the leading edges of the shield as shown in Fig. 20.  It is unclear whether this change in meaning of claim 4 is intended or not, especially in light of the issue regarding the number of positively recited gauge wheels (a shield cannot be between a single gauge wheel), and the fact that the interpretation as amended is not specifically described in the specification.  For further examination, claim 4 will be interpreted so that the shield is disposed, at least in part, on the furrow-side of one or more gauge wheels.
Claim 28 recites the limitation “the at least one angled wheel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For further examination, “wheel” in this instance will be treated as “disc”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7-8, 24-27, 29-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta (U.S. 4,796,550) in view of Kile (U.S. 9,854,733).
Regarding claim 1, Van Natta discloses (Fig. 1-2) an agricultural planter comprising a plurality of row units (10 together with 100), each row unit comprising one or more opening discs (130) configured to open a product trench; one or more gauge wheels (166); and one or more closing discs (28).  Van Natta does not disclose a trench protection system.
Kile discloses (Fig. 51-66) a trench protection system comprising at least one shield (506) disposed behind one or more opening tools (521) relative to the direction of travel, wherein the at least one shield is configured to block residue from entering the product trench (Col. 35, lines 48-50), and wherein the at least one shield is at least one or a convex, concave, or straight disc configured to roll on a surface of soil outside the product trench.
Kile teaches that such a trench protection system is advantageous when performing more than one subsequent operations on the same row (Col. 35, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such a trench protection system on a planter such as that disclosed by Van Natta.  Specifically, it would have been obvious to dispose the trench protection system behind the opening disc of Van Natta to prevent soil or other debris from entering the furrow before subsequent operations are performed on or in the furrow.
Regarding claim 4, disposing the shield at least in part on the furrow-side of the gauge wheel of the above combination constitutes a simple rearrangement of parts.  Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the shield of the combination as close to the furrow as functionally possible, since the purpose of the shield is to protect the furrow from loose soil, and loose soil near the furrow has substantial risk 
Regarding claim 7, Kile further discloses (Fig. 51-66) that the at least one shield (506) is angled away from the aft direction of the planter.  In the combination above, this would mean that the at least one shield is angled away from the one or more closing discs.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 8, Kile further discloses (Fig. 51-66) that the at least one shield (506) is selectively detachable (the shield may be selectively detached by removal of bolt assemblies 590, 591, 592, for example).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 24, Kile further discloses two shields (506, 507) disposed behind the one or more opening tools (521) relative to the direction of travel, wherein each of the two shields is configured to block residue from entering the product trench (Col. 35, lines 48-50).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 25, Van Natta discloses (Fig. 1-2) a planter row unit comprising a frame (10 and 100); at least one opening disc (130) operatively engaged with the frame and configured to open a product trench; at least one gauge wheel (166) disposed on the frame; and at least one closing disc (28) configured to close the product trench.  Van Natta does not disclose a furrow shield.
Kile discloses (Fig. 51-66) at least one shield (506) disposed on a frame behind at least one opening tool (521) relative to a direction of travel and at an angle away from an aft direction, wherein the at least one shield is configured to roll on a surface of soil on each side of a product trench, and wherein the at least one shield is configured to prevent foreign material from passing into the product trench (Col. 35, lines 48-50).

Regarding claim 26, Kile further discloses (Fig. 51-66) that the at least one shield (506) comprises least one angled disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 27, Kile further discloses (Fig. 51-66) that the at least one angled disc (506) is a convex, concave, or straight disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 29, Kile further discloses (Fig. 51-66) a first shield (506) and a second shield (507), wherein the first shield and the second shield are disposed at angles away from the aft direction, which in the combination above would be the at least one closing disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 30, Kile further discloses (Fig. 51-66) that the first shield (506) and the second shield (507) are angled discs.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 31
Regarding claim 32, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the at least one shield of Kile anywhere on the planter of Van Natta so as to protect the opened furrow from loose soil.  By example, frame sections 14 or 118 may be reconfigured for direct mounting of the at least one shield, but any number of configurations could be reasonably contemplated.
Regarding claim 33, Van Natta discloses (Fig. 1-2) an agricultural planter comprising a plurality of row units (10 together with 100), each row unit comprising a frame (any or all of support structure comprising 12, 14, 16, 101, 118); at least one opening disc (130) disposed on the frame; at least one gauge wheel (166) disposed on the frame; and a first closing disc and a second closing disc (closing wheels 28) disposed on the frame.  Van Natta does not disclose a furrow shield.
Kile discloses (Fig. 51-66) a first angled, rolling shield (506) and a second angled, rolling shield (507) disposed on a frame behind an opening tool (521), wherein the first angled, rolling shield and the second angled, rolling shield are configured to prevent residue from passing rearward of the first and second angled, rolling shields in an open trench.
Kile teaches that such shields are advantageous when performing more than one subsequent operations on the same row (Col. 35, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such shields on a planter such as that disclosed by Van Natta.  Specifically, it would have been obvious to dispose the shields on the frame between the opening disc (and the gauge wheel by extension) and the closing discs of Van Natta to prevent soil or other debris from entering the furrow before subsequent operations are performed on or in the furrow.  Since the shields clear residue from their path, they would naturally prevent residue from passing between the first and second closing discs in an open product trench in the combination.
Regarding claim 36, Kile further discloses (Fig. 51-66) that the first angled, rolling shield (506) and a second angled, rolling shield (507) are straight discs.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta in view of Kile as applied to claim 1 above, and further in view of Koch (U.S. 2019/0075714).
Regarding claim 2, Van Natta in view of Kile teaches the elements of claim 1 as described above, but does not seem to disclose a row cleaner and row cleaner actuator.  Koch discloses (Fig. 1) an agricultural planter comprising at least one adjustable row cleaner (274) and at least one row cleaner actuator (276).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a row cleaner and actuator as taught by Koch in the row units of Van Natta so as to clear debris from the row unit path to better allow the opening disc to open a product trench.
Regarding claim 3, Koch further discloses (Fig. 1) that the at least one adjustable row cleaner (274) is adjustable via the at least one row cleaner actuator (276) to adjust at least one of tilt angle, pitch angle, and wheel depth ([0040], lines 8-12; varying the downforce would naturally involve varying the vertical position or wheel depth).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above as such. 

Claims 28, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta in view of Kile and further in view of Schmidt (U.S. 2012/0261149).
Regarding claim 28, Van Natta in view of Kile teaches the elements of claim 27 as described above, but does not seem to teach tines on the shield.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc comprises one or more tines (122) on a perimeter of the disc.
Schmidt describes the tined disc perimeter as one of a variety of shapes that are known in the art for such debris-clearing discs ([0035], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a tined disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.
Regarding claims 34 and 35, Van Natta in view of Kile teaches the elements of claim 33 as described above, but does not seem to teach concave or convex discs.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc may be a concave or a convex disc ([0035], lines 7-11)
Schmidt describes concave and convex discs each as conventional shapes that are known in the art for such debris-clearing discs.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a concave or convex disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.
Regarding claim 37, Van Natta in view of Kile teaches the elements of claim 33 as described above, but does not seem to teach spikes on the shield.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc comprises one or more spikes (122) on a perimeter of the disc.
Schmidt describes the spiked disc perimeter as one of a variety of shapes that are known in the art for such debris-clearing discs ([0035], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a spiked disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.

Response to Amendment
Applicant’s arguments with respect to the previous restriction requirement have been fully considered.  Applicant asserts that each of the pending claims is drawn to the elected species.  As currently amended, the pending claims are in fact drawn to the elected species and are thus examined.  It is noted, however, that as previously presented the claims in question were in fact drawn to parts and features of non-elected species.  They have been amended to be drawn to the elected species or its genus.  Thus, the new grounds of rejection for these claims are necessitated by Applicant’s amendment.
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schultz (U.S. 605,348) furrow shield (E) configured to roll in a furrow;
Ankenman (U.S. 2010/0270043) debris-clearing discs (18) rolling behind opening disc (16);
Nelson (U.S. 2016/0227701) debris-clearing discs (50) behind opening (20) and closing (40) discs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671